Order filed, March 24, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00194-CV
                                 ____________

                        JOE Y. ROGERS, III, Appellant

                                         V.

  SANDRA ROGERS MILLER, AS INDEPENDENT ADMINISTRATOR
  WITH WILL ANNEXED OF THE ESTATE OF JOE Y. ROGERS, JR.,
                        Appellee


                 On Appeal from the County Court at Law #4
                          Williamson County, Texas
                    Trial Court Cause No. 17-0461-CP4A


                                     ORDER

      The reporter’s record in this case was due March 17, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Thomas McMinn, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Christopher, Wise and Zimmerer.